DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/16/2022 has been entered.
 
Applicant’s cancellation of claims 22 and amendment of claims 21 and 32 in the paper of 1/31/2022, is acknowledged.  Applicants' arguments filed on 1/31/2022, have been fully considered and are deemed to be persuasive to overcome some of the rejections previously applied.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  Claims 21, 25-34 and 63-70 are still at issue and are present for examination. 

Claim Objections
Claim 21, 32 are objected to because of the following informalities:  

Claim 21 recites “b) the chimeric target protein comprising the second dimerization domain that is not membrane-associated” which should be “b) the chimeric target protein comprising a second dimerization domain that is not membrane-associated”.  
Previously the office stated that claim 32’s recitation “produced from said cell” was awkward and should be changed to “produced by or in said cell”.  Upon further consideration this should be “produced by said cell”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21, 25-34, 63-70 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Newly amended claim 21 (25-34, 63-70 dependent from) is further indefinite in the recitation “a first coding sequence encoding a” and “a second coding sequence encoding a” in that it is unclear and confusing what “coding” means in each of these recitaitons and how “coding” is different than “encoding”.  In the interest of advancing prosecution each of these reciations are interpreted as  “a first sequence encoding a” and “a second sequence encoding a” , respectively.
Claim 25 (claim 26 dependent from) recites the limitation "the dimerization mediator" in claim 21.  There is insufficient antecedent basis for this limitation in the claim.
Claim 33 (claim 26 dependent from) recites the limitation "the membrane-associated protein" in claim 21.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


The rejection of claim(s) 21, 32, 32, 33, 63-65, and 68 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shen et al. (Journal of Biological Chemistry, Vol 286, No. 16, pp 14383-14395, April 2011, Reference 35 of applicants IDS) is withdrawn based upon applicants amendments of the claims and applicants arguments presented in the paper of 1/31/2022.  Shen et al. does not teach a cell which produces two different chimeric proteins simultaneously, one membrane associated and one not membrane associated.

Claim(s) 21, 25, 26, 28, 29, 32, 33, and 63-68 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Thaa et al. (Reference 34 of applicants IDS) as evidenced by Shen et al. (Journal of Biological Chemistry, Vol 286, No. 16, pp 14383-14395, April 2011, Reference 35 of applicants IDS).
This rejection was stated in the previous office action as it applied to previous claims 21, 25, 26, 28, 29, 32, 33, and 63-68.  In response to the rejection applicants have amended the claims and traverse the rejection as it applies to the newly amended claims.  For applicant’s convenience, the original rejection is repeated herein.

Applicants Response:
Applicants continue to traverse the rejection as the above rejection based upon Shen et al., on the basis that applicants submit that they have amended the claims to recite “wherein the cell produces a microvesicle comprising: a target chimeric protein that is not membrane-associated”.  Applicants submit that Thaa is directed to enveloped viruses and the ways in which they function. Applicants submit that in making the rejection, the Office has asserted "Thaa et al. teach cells infected with influenza virus particles (Figure7USSN: 16/999,3994) which encode a transmembrane protein (HA), a dimerization mediator (M) and a target protein (NP) wherein the HA protein comprises a domain which binds to the target protein (NP) through a dimerization mediator (M)..." (OA pg. 3). Applicants submit that each of the proteins discussed in Thaa are naturally occurring within influenza. The proteins of the present claims are in fact chimeric meaning that they are proteins composed two separate proteins or domains fused together rather than being naturally occurring proteins. Applicants submit that Accordingly, the claims are not anticipated by Thaa at least because Thaa fails to disclose a cell comprising any chimeric protein let alone a cell configured to produce a microvesicle comprising a 
Applicants amendment of the claims and applicants complete argument is acknowledged and has been carefully considered, however, is not found persuasive for the reasons previously stated and for those reasons repeated herein. 
As above, initially in response to applicants submission that they have amended the claims to recite “wherein the cell produces a microvesicle comprising: a target chimeric protein that is not membrane-associated”, it is noted that this newly added recitation is rejected above under 35 U.S.C. 112(b).   
In response to applicants submission that each of the proteins discussed in Thaa are naturally occurring within influenza and as opposed to the proteins of the present claims which are in fact chimeric, meaning that they are proteins composed two separate proteins or domains fused together rather than being naturally occurring proteins, while Thaa et al. may not actually disclose a cell which produces a micro-vesicle (virus or vesicular carrier) comprising: a non-naturally occurring membrane-associated chimeric protein comprising a first dimerization domain; and a target chimeric protein that is not membrane associated comprising a second dimerization domain, wherein the first and second dimerization domains are specifically bound to each other in a dimerized complex or the first and second dimerization domains are bound to each other by a single dimerization mediator, Thaa et al. does teach a cell which is produces a micro-vesicle (virus or vesicular carrier) comprising: a membrane-associated chimeric protein comprising a first dimerization domain; and a target chimeric protein that is not membrane-associated comprising a second dimerization 
Thus claim(s) 21, 25, 26, 28, 29, 32, 33, and 63-68 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Thaa et al. (Reference 34 of applicants IDS) as evidenced by Shen et al. (Journal of Biological Chemistry, Vol 286, No. 16, pp 14383-14395, April 2011, Reference 35 of applicants IDS).

Claim(s) 21, 25-27, 32, 33, 34, and 63-69 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Terry et al. (WO 2003/029827) as evidenced by Shen et al. (Journal of Biological Chemistry, Vol 286, No. 16, pp 14383-14395, April 2011, Reference 35 of applicants IDS).
This rejection was stated in the previous office action as it applied to previous claims 21, 22, 25-27, 33, and 63-68.  In response to the rejection applicants have amended the claims and traverse the rejection as it applies to the newly amended claims.  For applicant’s convenience, the original rejection is repeated herein.
As stated previously, Terry et al. teach CHO cells containing plasmids encoding a heterologous conjugate comprising an protein that specifically binds to the plasma membrane of the cell (HA and human c-SRC) conjugated to an interactor protein (chimeric membrane-associated protein comprising a first dimerization domain), wherein the interactor protein can be human FKBR (i.e., DmrA) and a second heterologous conjugate comprising an second interactor protein, wherein the interactor protein can be the FKBP binding domain of human FRAP with a T2098L mutation (i.e., 
Terry et al. teach  that upon addition of the heterodimerizer leads to recruitment of the mediator protein fusion to the plasma membrane within minutes (Example 4 and supporting text).  The CHO cells transfected  with expression cassettes encoding the above chimeric proteins naturally produce exosomes or microvesicles as a normal part of their physiology.  This is evidenced by Shen et al. who teach that animal cells (CHO is an animal cell) secrete small vesicles, otherwise known as exosomes and microvesicles (EMVs).  Shen et al. further teach that plasma membrane (PM) anchors can function in targeting cargoes to sites of vesicle budding into EMVs.  
Applicants Response:	Applicants traverse the previous rejection over Terry et al. on the basis that Applicants submit that even if CHO cells used by Terry naturally produce vesicles as part of their normal cellular functioning and metabolism, there is no showing within Terry to indicate that any vesicles within or outside the asserted cells contain a membrane-associated chimeric protein comprising a first dimerization domain; and a chimeric target protein comprising the [[a]] second dimerization domain that is not membrane-associated, wherein the first and second dimerization domains are specifically bound to each other in a dimerized complex or the first and second dimerization domains are bound to each other by a single dimerization mediator.  Applicants submit that even if the plasma membrane anchor is used and the cells were to naturally produce vesicles 
Applicant’s amendment of the claims and applicants complete argument is acknowledged and has been carefully considered, however, is not found persuasive for the reasons previously stated and for those reasons repeated herein. 
As above, initially in response to applicants submission that they have amended the claims to recite “wherein the cell is configured to produce a microvesicle comprising:a target chimeric protein that is not membrane-associated”, it is noted that this newly added recitation is rejected above under 35 U.S.C. 112(b).   
In response to applicants submission that there is no showing within Terry to indicate that any vesicles within or outside the asserted cells contain a membrane-associated chimeric protein comprising a first dimerization domain; and a chimeric target protein comprising the [[a]] second dimerization domain that is not membrane-associated, wherein the first and second dimerization domains are specifically bound to each other in a dimerized complex or the first and second dimerization domains are bound to each other by a single dimerization mediator, as stated previously and repeated above, Terry et al. teach CHO cells in which each of the referred to chimeric conjugate proteins are produced with a plasma membrane anchor.  As CHO cells produce microvesicles as a part of their normal cellular function and metabolism, the membrane-associated chimeric protein comprising a first dimerization domain; and a chimeric target protein comprising the [[a]] second dimerization domain that is not membrane-associated would inherently be found in the produced exosomes or microvesicles.  As stated above, this is evidenced by Shen et al. who teach that animal 
Thus, claims 21, 25-27, 32, 33, 34, and 63-69 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Terry et al. (WO 2003/029827) as evidenced by Shen et al. (Journal of Biological Chemistry, Vol 286, No. 16, pp 14383-14395, April 2011, Reference 35 of applicants IDS).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 21, 22, 25-27, 33, 34, and 63-69 are rejected under 35 U.S.C. 103 as being unpatentable over Terry et al. (WO 2003/029827).
This rejection was stated in the previous office action as it applied to previous claims 21-27, 33, and 63-70.  In response to the rejection applicants have amended the claims and traverse the rejection as it applies to the newly amended claims together with the rejection below over Terry et al. and Warming et al.  For applicant’s convenience, the original rejection is repeated herein.

Terry et al. teach  that upon addition of the heterodimerizer leads to recruitment of the mediator protein fusion to the plasma membrane within minutes (Example 4 and supporting text).  The CHO cells transfected  with expression cassettes encoding the above chimeric proteins naturally produce exosomes or microvesicles as a normal part of their physiology.  This is evidenced by Shen et al. who teach that animal cells (CHO is an animal cell) secrete small vesicles, otherwise known as exosomes and microvesicles (EMVs).  Shen et al. further teach that plasma membrane (PM) anchors can function in targeting cargoes to sites of vesicle budding into EMVs.  
Thus claims 21, 22, 25-27, 33, 34, and 63-69 remain under 35 U.S.C. 103 as being unpatentable over Terry et al. (WO 2003/029827).

s 21, 22, 25-27, 33, 34, and 63-70 are rejected under 35 U.S.C. 103 as being unpatentable over Terry et al. (WO 2003/029827) in view of Warming et al. (WO 2013/188522).
This rejection was stated in the previous office action as it applied to previous claims 21-27, 33, 34, and 63-68.  In response to the rejection applicants have amended the claims and traverse the rejection as it applies to the newly amended claims together with the rejection above over Terry et al.  For applicant’s convenience, the original rejection is repeated herein.
Terry et al. is discussed above but does not teach the selection of a Cas9 nuclease as the protein of interest.
Warming et al. teach the use of a system comprising a Cas9 nuclease and a guide RNA for creating conditional knock-out alleles of a target gene.
As Terry et al teach that the proteins fused to the dimeriaztion domains can be anything, it would have been obvious to one of ordinary skill in the art to select the Cas9 nuclease of Warming et al. as the protein in order to find other proteins which interact therewith.
Applicants Response:
Applicants traverse the rejection as the above rejection based upon Shen et al., on the basis that applicants submit that they have amended the claims to recite “wherein the cell is configured to produce a microvesicle comprising: a target chimeric protein that is not membrane-associated”.  Applicants submit that Terry is directed to system for the detection of protein interactions in mammalian cells and for screening for compounds that modulates these interactions (See Terry's abstract). Applicants submit 
Applicants submit that the same also applies to the combination of Terry and Warming as Warming merely teaches "use of a system comprising a Cas9 nuclease and a guide RNA for creating conditional knock-out alleles of a target gene" and thus fails to remedy the deficiency of Terry.  Based upon the above, applicants submit that that the claims are not obvious over Terry, either alone or in combination with Warming, at least because 1) Terry in view of warming fails to teach or suggest every element of the claimed invention and 2) the claimed invention achieves unexpected results as described above. 
Applicant’s amendment of the claims and applicants complete argument is acknowledged and has been carefully considered, however, is not found persuasive for the reasons previously stated and for those reasons repeated herein. 
As above, initially in response to applicants submission that they have amended the claims to recite “wherein the cell is configured to produce a microvesicle comprising: a target chimeric protein that is not membrane-associated”, it is noted that this newly added recitation is rejected above under 35 U.S.C. 112(b).   
In response to applicants submission that that Terry is silent with respect to a cell configured to produce a microvesicle, the cells taught by Terry are viable CHO cells comprising the required first and second expression cassettes and encoded 
Applicants submission of unexpected results is not found commensurate with the scope of the claims as discussed above and under the rejection based upon 35 USC 112(b).
Further applicants submitted “unexpected results not disclosed or contemplated by the prior art” are not understood as unexpected with regard to how the submitted results are in fact unexpected.
Applicants submission that “where a heterodimerizer was employed packaging of the target protein was "8-10-fold more efficient than packaging without" (see "Example II").” is not considered “unexpected”.  While a specific result may not be predictable, such an specific result (i.e. “8-10 fold increase in packaging efficiency”) is not considered unexpected.  
Thus as stated above, applicants submission of unexpected results is not found commensurate with the scope of the claims as discussed above and under the rejection based upon 35 USC 112(b).
Thus claims 21, 22, 25-27, 33, 34, and 63-68 remain under 35 U.S.C. 103 as being unpatentable over Terry et al. (WO 2003/029827) in view of Warming et al. (WO 2013/188522).



Remarks
No claim is allowed.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on (408) 918-7584.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

rgh
3/10/2022

/RICHARD G HUTSON/Primary Examiner, Art Unit 1652